PER CURIAM.
Appellant, Emelina Mejer-Kondla, appeals an order compelling settlement with appel-lees, Douglas Centre, Inc. and Eagleton Kathe Property, Co. We reverse, because the trial court improperly found a settlement agreement when there remained material differences regarding the essential elements of the proposed agreement. See Robbie v. City of Miami, 469 So.2d 1384 (Fla.1985); Metropolitan Dade County v. Estate of Hernandez, 591 So.2d 1124 (Fla. 3d DCA 1992); Theocles v. Lytras, 518 So.2d 936 (Fla. 3d DCA 1987); *127Gaines v. Nortrust Realty Management, Inc., 422 So.2d 1037 (Fla. 3d DCA 1982).
Reversed and remanded.